                    CASE 0:21-cv-00781-WMW-KMM Doc. 32 Filed 07/06/21 Page 1 of 1
                                    United States District Court
                                            District of Minnesota
      Chambers of                                                                U.S. Courthouse 8E
KATE MENENDEZ                                                                  300 South Fourth Street
  Magistrate Judge                                                           Minneapolis, Minnesota 55415
                                                                                    (612) 664-5140
                                                                    Menendez_Chambers@mnd.uscourts.gov




         July 6, 2021

         Adrianne L. Laramore
         1230 Edgerton St., Unit #1
         St. Paul, MN 55130

                    Re:   Laramore v. Quality Residence, LLC
                          Civil No. 21-cv-781-WMW-KMM

         Dear Ms. Laramore:

         I am writing to invite you to participate in a settlement conference in your pending
         lawsuit. During a settlement conference, the parties work together with me to try and
         resolve a case through negotiation and compromise. Such settlements can often help
         find a solution that both sides will accept.

         If you are interested in participating in such a conference, you can do so on your own
         without a lawyer. I could also refer you to the Federal Bar Association’s Pro Se
         Project. They might be able to assign a lawyer to assist you just for the settlement
         conference.

         Please submit a letter to the Court as soon as possible if you would like to attend a
         settlement conference. Please also advise whether you would like to be referred to the
         Pro Se Project for the limited purpose of having counsel for such a conference.

         Thank you.

         Sincerely,
         s/ Kate Menendez
         Kate Menendez
         United States Magistrate Judge
         District of Minnesota
cc:      Counsel of record (via ECF)
